Citation Nr: 1226929	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-20 357	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status post disckectomy, lumbar spine, L5-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from November 13, 2003, to November 12, 2006.  He also served on active duty for 3 years, 11 months, and 1 day prior to November 13, 2003, which apparently was from about July 1992 to June 1996.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision, by the St. Petersburg, Florida RO, which granted service connection for status post disckectomy, lumbar spine, L5-S1; a 10 percent disability rating was assigned, effective from November 13, 2006.  Jurisdiction over the case was subsequently transferred to the Detroit, Michigan RO.  

In November 2011, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in April 2012.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

(The Veteran has been service connected and separately rated for radiculopathy due to the lumbar spine disability.  The rating for this disability has not been appealed by the Veteran and consequently is not before the Board.)


FINDING OF FACT

The Veteran's low back disorder is not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, forward flexion of 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or incapacitating episodes.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for status post disckectomy, lumbar spine L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2007 from the RO to the Veteran, which was issued prior to the RO decision in May 2007.  An additional letter was issued in November 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of this appeal.  Further, a review of the Virtual VA paperless claims system reveals that the Veteran's VA treatment records dated through January 2012 have been associated with his paperless claims file.  Accordingly, the terms of the Board's November 2011 remand have been met in this regard.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  

The Veteran has been afforded an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The report reflects that the examiner solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim for a higher initial rating.  Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   


II.  Background

The service treatment records (STRs) indicate that the Veteran was seen in June 1994 with complaints of low back pain for the previous 3 days; the assessment was low back sprain with muscle spasms.  In July 1994, he was diagnosed with mechanical low back pain.  During his second period of service, in May 2006, the Veteran was diagnosed with herniated intervertebral disc and intervertebral disc degeneration.  In June 2006, the Veteran underwent a disckectomy at L5-S1.  

The Veteran's claim for service connection for lumbar disc degeneration and chronic lumbar strain (VA Form 21-526) was received in December 2006.  In conjunction with his claim, the Veteran was afforded a VA examination in February 2007.  The Veteran reported the onset of low back pain in 2001 or 2002 after a lumbar strain.  At that time, he was treated with physical therapy and pain killers.  The Veteran stated that he has had recurring pain in the lumbar area.  It was noted that he had surgery of the L5-S1 area approximately 8 months earlier and no other injuries.  At that time, the Veteran reported he still had pain that was located in the lower paraspinous muscles with radiation down the back of the leg.  He also reported stiffness in the back.  The Veteran also reported that he had flare-ups that occur approximately 2 to 3 times per month with increasing severity of variable duration.  There was no known precipitating or alleviating factors.  He denied any weight loss, falls, unsteady gait, fevers, chills, dizziness, visual disturbances, weakness and erectile dysfunction, bowel or bladder complaints.  He did report occasional numbness in the left leg.  The Veteran indicated that he was able to walk for variable amount of time before the onset of low back pain.  He did not have a back brace, ambulatory aid, or assistive device.  He was currently unemployed.  He stated that his activities of daily living were hampered because he limits everything he is able to do.  

On examination, it was noted that he had no tenderness, spasm or weakness in the thoracic or lumbar spine.  He had normal posture and normal gait.  He was not using an ambulatory device.  He had no limitations with walking or standing.  There was no unfavorable ankylosis of the thoracolumbar spine.  The lumbar spine had forward flexion from 0 degrees to 90 degrees, without pain.  Extension, left lateral flexion and right lateral flexion all intact from 0 degrees to 30 degrees; repetitive range of motion was without pain.  Left lateral rotation and right lateral rotation were both intact from 0 degrees to 30 degrees without pain throughout.  Lasegue's sign was positive on the left and negative on the right.  Motor examination was 5/5 throughout with normal tone.  Sensory examination was intact to all modalities.  Deep tendon reflexes were 2+ throughout.  Toes were downgoing.  Gait was within normal limits.  The pertinent diagnosis was chronic lumbar strain with lumbar radiculopathy.  The examiner stated that no painful motion was objectively noted; and, on repetitive testing range-of-motion values were unchanged from baseline testing without pain, fatigue, weakness or incoordination.  

VA progress notes dated from June 2007 through February 2009 show that the Veteran continued to receive clinical evaluation for chronic back pain.  During a clinical visit in June 2007, the Veteran had a healed incision over the lower vertebrae; the back was nontender, with very limited range of motion and positive straight leg raising on the left.  No focal deficits were noted, and he was cognitively intact.  The impression was low back pain continues one year status post disckectomy, L5-S1 for herniated nucleus pulposus.  The Veteran was seen in rehabilitation in December 2007; at that time, he had pain at the lower back radiating to both buttocks.  The impression was status post laminectomy symptoms with scar on the back.  The clinician did not believe there was root compression. During a clinical evaluation in January 2008, it was noted that the Veteran had a job but his back made it so that he could not handle the job.  The examiner noted mild degenerative changes in the lower back. Following an evaluation, the impression was degeneration of lumbar or lumbosacral disc; lumbar discectomy L5-S1.  

In a statement in support of claim, dated in February 2008, the Veteran indicated that he has noticed that the pain in his lower back had actually increased since the surgery; he also noted that he had radiating pain affecting the right leg.  The Veteran indicated that a VA doctor had told him that tissue had built up around the surgery site and was causing rubbing on the nerve bundle; he also noted that the lumbar discs were slipping out of place again, but another surgery would only provide temporary relief.  The Veteran also reported that his back disorder had severely impacted his ability to retain employment.  

A February 2009 VA progress note indicates that the Veteran was seen as a result of a call to triage on February 2, 2009 for complaints of back pain; he was seeing a doctor for workman's compensation since he fell at work.  He was given Tramadol and told to take Aleve but not much relief.  Examination revealed tenderness in the lower back with spasm; he was able to toe/heel walk without difficulty.  No focal deficits were noted, and he was cognitively intact.  The impression was exacerbation of low back pain.  

The Veteran was afforded another VA examination in January 2012.  At that time, he reported constant low back pain that ranges from 3 to 12 on an intensity scale.  The Veteran indicated that he was favoring his left leg, with the pain radiating into his left foot.  He stated that his left lower extremity pain was constant.  He denied other surgeries, hospitalizations, ER visits, bowel/bladder incontinence, and incapacitation because of the back condition.  He denied other symptoms.  The Veteran also reported being treated once a week by a chiropractor for the pain.  He reported that his VA doctors had not prescribed bed rest for him, but his chiropractor was always offering to give him a prescription to "take a day or two off" from work, but he had not done that.  He did not report that flare-ups impact the function of the thoracolumbar spine.  The lumbar spine had a forward flexion to 90 degrees; extension was to 30 degrees with no objective evidence of pain except for at the end range of 30 degrees.  Right and left lateral flexions were both at 30 degrees, with no objective evidence of pain.  Right and left lateral rotations were both at 30 degrees, with objective pain at 30 degrees plus.  He was able to perform repetitive testing without additional functional loss and/or additional limitation in range of motion.  He did not have any guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was 5/5 in all joints; no muscle atrophy was noted.  Deep tendon reflexes were 2+ in both knees and ankles.  Sensory examination was normal in both lower extremities.  Straight leg raising was negative.  No radicular signs or symptoms were noted.  It was noted that the Veteran had intervertebral disc syndrome (IVDS) in the thoracolumbar spine, but he had not had any incapacitating episodes over the past 12 months due to the IVDS.  No assistive devices were required.  

The examiner stated that the Veteran's back condition would preclude occupations that required heavy lifting or strenuous activities like running or bending and lifting.  It does not preclude occupations that allow change in position as needed, sedentary occupations, or management positions like what he is involved in right now.  The examiner noted that the Veteran has been gainfully employed at a grocery store as manager since 2009.  It was noted that the Veteran has a schedule of activities that is heavier than most people, which indicates there is no significant limitation to securing and following substantially gainful employment from the back condition.  He did not report any incapacitation from his back in the past several years.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  After careful review of the evidentiary record, the Board concludes that the Veteran's low back disorder has not changed and a uniform evaluation is warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 , which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

As noted in the introduction section, by a rating action in May 2007, the RO assigned a 10 percent rating to the Veteran's lumbar spine disorder under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5237.  The Schedule for Rating Criteria mandates that disabilities of the spine rated under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

It is noted that diseases and injuries of the spine should be evaluated upon any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  (As noted in the introduction, the Veteran has been separately rated for radiculopathy, which rating has not been developed for the Board's review.)

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The Board must also consider pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After a review of the record, the Board finds that the Veteran's low back disorder does not warrant a rating in excess of 10 percent under the general formula.  To receive a higher 20 percent rating, forward flexion must be greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine must not be greater than 120 degrees; or there must be muscle spasm or guarding severe enough to result to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The most probative evidence of record consists of the examination reports dated in February 2007 and January 2012.  The main complaints pertinent to the Veteran's back are of pain, with occasional radiation of pain into the left lower extremity.  On examination in February 2007, the Veteran had a normal range of motion in the lower back with no painful motion (forward flexion was to 90 degrees and extension to 30 degrees).  He reported no functional impairment of the lumbar spine following repetitive movements, and he denied any incapacitating episodes.  In addition, there were no muscles spasms, weakness, or tenderness in the low back area.  The neurologic examination was completely within normal limits, except for positive Lasegue's sign on the left.  In January 2012, the Veteran had forward flexion of the spine to 90 degrees without pain; extension to 30 degrees with pain at the extreme; left lateral extension to 30 degrees; right lateral extension to 30 degrees; and bilateral lateral rotation to 30 degrees.  The neurologic examination was completely within normal limits and the examiner noted that the examination resulted in negative results for DeLuca factors.  No spasm or guarding resulting in an abnormal gait or abnormal spinal contour was found.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record did not note any additional limitation of motion demonstrated upon repetitive motion that would support an evaluation in excess of the 10 percent presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).  

In addition, the February 2007 and January 2012 VA examination reports did not report any neurological defects, including any bowel and bladder complaints.  Although the same examination reports reflect that the Veteran complained of radiating pain, on physical examination, there was no evidence of any neurologic deficits or abnormalities.  Therefore, the Board finds that there is no evidence of associated objective neurologic abnormalities to be separately evaluated under an appropriate diagnostic code.  As for rating the Veteran's disability under Diagnostic Code 5243 for intervertebral disc disease, the Board finds that the evidence of record does not demonstrate that the Veteran's lumbar spine disability results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  In January 2012, the Veteran specifically denied any incapacitating episodes over the past 12 months.  As such, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5243.  

Finally, the Board finds that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the Veteran's service-connected back disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Under Secretary for Benefits or the Director of the Compensation and Pension Service under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a rating in excess of 10 percent disabling for status post disckectomy, lumbar spine, L5-S1.  See Gilbert, supra.  


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for status post disckectomy, lumbar spine, L5-S1, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


